DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered.

3.	Claims 1-3, 6-9, 17, 18, 30, 32, 37, 41, 53, 55-60 are pending upon entry of amendment filed on 8/19/22.

Claims 30, 53, 56 and 57 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claims 1-3, 6-9, 17, 18, 32, 37, 41, 55 and 58-60 are under consideration in the instant application.

Applicant’s submission of IDS filed on 6/15/22 has been acknowledged.

 In light of Applicant’s amendment to the claims filed on 8/19/22, the rejections under 35 U.S.C. 112 (a) and U.S.C. 102 (a)(1) (see sections 6-8, 10-11 of the office action mailed on 4/19/22) has been withdrawn.

6.	       The following rejection remains.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-3, 6-9, 17, 18, 32, 37, 38, 41 and 58-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2015/137607 (IDS reference, of record) in view of U.S.Pub. 2006/0127386 (of record) for the reasons set forth in the office action mailed on 4/19/22.

Note claim numbers are amended to reflect currently amended limitations as the references are previously recited and the U.S. Pub.is corrected as recited in PTO-892 previously.

The ‘607 publication teaches targeting moieties cell penetrating 4H2 antibody and nanocarriers thereof (p. 28-31).  The targeting moieties are coupled to delivery vehicles and linked to nanoparticles and pharmaceutical compositions thereof.  Note lipid-encapsulating particles of 250nm are taught (p. 31) that reads on nanocarrier.

Given that the targeting moieties penetrate cells of various organelle (p. 29) readable upon cytoplasmic delivery vehicle and claim 32 are included in this rejection.

As the instant application recognizes 4H2 as guanosine antibody having SEQ ID Nos:1 and instant claims 3, 6-8 are readable upon the prior art 4H2 and expected to have the SEQ ID Nos:1 and 5. 

The disclosure of the ‘607 publication differs from the instant claimed invention in that it does not teach the conjugation of targeting moiety and use of polymeric particles as nanocarriers as in claims 1 and 8-9 of the instant application. 

The ‘386 publication teaches the use block copolymer nanoparticles in encapsulating various drugs or proteins ([0022-0030]) and the copolymers improve circulation life-time and resistant to protease degradation.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize polymer nanoparticles taught by the ‘386 publications into the guanosine nanoparticle compositions taught by the ‘607 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the known co-polymer block nanoparticles improve circulation life time and resistant to degradation during manufacturing process.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 8/19/22 has been fully considered but they were not persuasive.

Applicant has asserted that the ‘607 publication was obviated as an anticipatory reference and the combination of the references fails to teach all the limitations of the claimed invention.  Applicant further asserted that Examiner fails to answer all the arguments that Applicant has addressed.  Applicant further asserted that the ‘607 publication does not teach 1) guanosine is not described as a target of the targeting moiety, 2) anti-guanosine/4H2 is not described as a targeting moiety, and 3) the targeting moiety is second, separate, and distinct from anti-guanosine/4H2.

Moreover, Applicant has asserted that the unexpected results obtained by the claimed composition and prima facie case of obviousness has not been established.

Applicant is reminded that the antibody by definition “selectively bind the target antigen” (in p. 6, ‘607 publication) and the ‘607 publication discloses that the antibody that recognizes guanosine can effectively target cancer cells (p. 13).   Further, the ‘607 publication discloses “in some embodiments, targeting moiety is attached or linked to a delivery vehicle such as a nanoparticle or a microparticle” (lines 25-27, p. 28).  Note targeting moieties suggested in the ‘607 publication are indeed antibodies.  Therefore, the guanosine antibody disclosed in the ‘607 publication acts as targeting moiety and readable upon the structure set forth in claim 1 of the instant application.

Although Applicant uses a passage “the targeting moiety can be attached or linked directly or indirectly to the cell penetrating guanosine antibody” in p. 28 as basis for the prior art targeting moiety is different from the claimed targeting moiety.  However, claim 1 of the instant application does not exclusively recite a nanoparticle “consisting” of a targeting moiety conjugated or linked thereof or nanaocarrier consisting nanoparticle and targeting moiety (e.g. with only one antibody).  As is further evidenced by claims 58-60 which include other therapeutic antibody, the ‘607 publication teaches addition of guanosine antibody as well as other therapeutic antibody as acknowledged by Applicant’s remarks. 

Further, claim 1 of the instant application is drafted to recite “a nanoparticle having a targeting moiety conjugated or linked thereto, wherein the targeting moiety is an antibody that binds to guanosine”, the scFv 4H2 of the ‘607 publication is structurally identical to the claimed “targeting moiety” that is an antibody that binds guanosine.  Given that the structurally identical antibody is expected to exhibit functional properties, the prior art antibody would exhibit targeting moiety in addition to the cell penetrating properties.  Moreover, in lack of specific targeting location of organelles or cells, cell penetrating property of guanosine antibody reads on targeting as targeting associate localization into different parts of cells (e.g. cell penetration, p. 2-3).  As such, the scFv 4H2 or guanosine antibody taught by the ‘607 publication is believed to act as a targeting moiety and the ‘607 publication remains as a proper primary reference for this rejection.

Applicant is remined that the 4H2 guanosine antibody used in remarks filed on 8/19/22 to exhibit unexpected results (p. 17-18) is identical to the prior art 4H2 set forth in SEQ ID NO:1 and 5. The prior antibody would expect to show such characters. The asserted unexpected result is to express target molecules expressed on the target cells (p.18) but the claimed invention does not require such functional properties but reads on any nanocarrier comprising a nanoparticle having a targeting moiety conjugated or linked to.  Therefore, given that the concept or suggestion of using antibody as targeting moiety remains in the ‘607 publication and the deficiency is remedied by the secondary reference.  The rejection is maintained.

10.	Claim 55 is allowable.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Yunsoo Kim
Patent Examiner
Technology Center 1600
November 28, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644